Citation Nr: 0618941	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received; and, if so whether entitlement to service 
connection for that disability is established.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A.J. Kramer, Law Clerk


INTRODUCTION

The appellant had active military service from August 1988 
through March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
declined to reopen the appellant's petition to reopen a 
previously denied claim for service connection for low back 
condition on the basis that new and material evidence had not 
been received.

The appellant filed a Notice of Disagreement (NOD) in 
February 2004.  As reflected in a February 2005 Statement of 
the Case (SOC), the RO later determined that new and material 
evidence had been received and reopened the claim, but denied 
service connection on the merits.  The appellant filed a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in February 
2005.

The Board points out that, regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach 
and adjudicate the underlying claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence has been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim on appeal as 
reflected on the title page.

The Board's decision reopening the claim is set forth below.  
The issue of entitlement to service connection  for a low 
back disability, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
appellant when further action, on his part, is required.  





FINDINGS OF FACT

1.  All notification and adjudication action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection has been accomplished.

2.  The Board issued a decision in August 1997 that denied 
entitlement to service connection for a chronic back 
disability.  The Chairman of the Board denied a motion for 
reconsideration of that decision in November 1997.  

3.  Evidence received since the Board's August 1997 decision 
is not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate a claim for service connection for 
the claimed disability, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS  OF LAW

1.  The Board's August 1997 decision denying service 
connection for a chronic back disability is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); C.F.R. § 20.1100 (2005).

2.  As evidence received since the Board's August 1997 denial 
of service connection is new and material, the criteria for 
reopening the claim are met.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the petition to reopen, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In an August 1997 decision, the Board denied service 
connection for a chronic back disability.  The evidence then 
of record consisted of service medical records (SMRs); the 
report of an April 1991 separation examination; VA outpatient 
treatment records, including x-ray reports and MRI results, 
dated from September 1993 to February 1995; private medical 
records dates in November 1994 and August 1995; the 
transcript of the veteran's August 1995 hearing; reports of 
VA examination in October 1993 and September 1995; as well as 
various lay statements submitted by and on the veteran's 
behalf.  The bases for the denial was that no back disability 
was shown in service or for more than two years thereafter, 
and that there was no medical opinion linking any current 
back problem to service, to include treatment for pain and 
lumbosacral strain noted in the SMRs.  As noted above, 
Chairman of the Board denied reconsideration of the decision 
in November 1997. 

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 
20.1100.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 7104, 5108; 
38 C.F.R. § 3.156(a).

The appellant filed a petition to reopen his claim for 
service connection for a low back disability in July 2002.  
Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record. After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the August 1997 Board decision includes a private physician's 
opinion, dated in June 2003, which states that the veteran's 
back problem should be considered service connected.  This 
evidence is new, in that is was not previously available to 
agency adjudicators, and is not cumulative or redundant of 
evidence previously of record.  The Board also finds that the 
newly received medical evidence is material to the issue of 
service connection for low back disability because a 
physician relates the back disability to service.  No such 
opinion previously was of record.  As such, this evidence 
relates to an unestablished fact needed to substantiate the 
claim, and, because it addresses nexus, an essential element 
of the claim, raises a reasonable possibility of 
substantiating the claim.

Based on the analysis above, the Board finds that new and 
material evidence has been received, and the claim for 
service connection for low back disability is reopened.


ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disability has been received, the 
appeal is granted to this extent.






REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted.  

The report of a January 2005 VA medical examination reflects 
the examiner's preliminary opinion that it is less likely 
than not that the appellant actually has a service-connected 
back injury.  The VA examiner provided an assessment of 
muscular low back pain; the Board notes that pain, without 
underlying pathology, is not considered a disability for 
service connection purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  However, the examiner requested that the 
appellant undergo an MRI, and specifically stated that any 
determination of service connection should be withheld until 
after the MRI results were returned.  In January 2005, an MRI 
was performed; that test revealed some mild facet 
arthropathy.  As there is no indication that the examining 
physician was provided a copy of that MRI report, there also 
is no indication as to whether and how the MRI results may 
have affected the examiner's assessment/diagnosis of current 
disability or his ultimate conclusion on the medical nexus 
question.  

Under these circumstances, the Board finds that further 
review of the veteran's medical records by the VA examiner, 
with specific attention to the January 2005 MRI of the 
veteran's lumbar spine, and an addendum medical opinion with 
supportive rationale, as to the nexus, if any, between the 
claimed disability and the veteran's military service, would 
be helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).  Hence the RO should 
arrange for the VA physician who performed the January 2005 
examination to review the MRI of the veteran's lumbar spine 
and issue an addendum to his previous opinion.  

Prior to obtaining a supplemental opinion, to ensure that all 
due process requirements are met, the RO should give the 
appellant opportunity to present additional information 
and/or evidence pertinent to the claim for service 
connection, on the merits.  The RO's notice letter should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (as regards the five 
elements of a claim for service connection).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to his 
low back.  The RO's letter should invite 
the appellant to furnish all evidence in 
his possession, and identify what 
evidence is ultimately the appellant's 
responsibility to obtain.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate

The RO's letter should clearly explain 
to appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.

3.  The RO should forward the complete 
claims file to the VA physician that 
examined the veteran in January 2005, for 
a supplemental medical opinion.  Based on 
a review of additional evidence added to 
the record-specifically, the January 
2005 MRI report-the examiner should 
identify specific diagnosis/es underlying 
the veteran complaints of back pain.  For 
each back disability diagnosed, the 
physician should indicate whether it at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability is medically related to the 
veteran's active military service, to 
include the complaints of back pain and 
assessment of lumbar strain in the SMRs.  
In rendering the requested opinion, the 
examiner should comment upon the 
significance, if any, of the 2003 private 
opinion that back problems should be 
service-connected.  The examiner should 
provide the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  

4. To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claim for service 
connection for kidney failure in light 
of all pertinent medical evidence and 
legal authority.  

6.  If the benefits sought on appeal 
are not granted, the RO should furnish 
to the appellant and his representative 
an appropriate supplemental SOC, to 
include citation to and discussion of 
all additional evidence and legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


